OFFICE       OF THE AmORNEY     GENERAL   OF TEXAS
                              AUSTIN




lionorable Wm. J. i;awson
Secretary of stat&
Austin,     Texas

Door   W.    Ubwsonr         Attention -

                              opinion 60. o-

                                                               an

                                                    , under Artiole



                                                 of your 1etts
popounbiw   fh                                   the Parieian Rar
Gomp8ny may eo                                   iole 861 of the
aeviasd Civil

                                          that, Wader the opin-
                                         1, to whfch we heartl-
                                         right the name of busi-




                            n, association or union of
                            rporated or unlnoorporaWd,



                      c offioe of the Seoretary of
       state by leaving tpra fao simile oopUas, with
       the Secretmy of Stat8, and slid Secretary
       shall return to such person, association or
       union so filing the sameI one OP said fat
       sI.n&le copies almg with aixi attached to 8
       duly attested oertificate of the Piling OP
       sames for rihich he shall rooeive a Pee of
       one dollar.   Such certificate of f+ilSng ehall
~oaorabls Wm. J.Lawson - page 8


    in all suit0 aaclprosooutioasuaiherthis
    ohapter be suificient proof OS the adopt-
    ion of such label, trnde simrk, design, de-
    vice, imptint or fom of advertisement,
    and of the right of such persoa, association
    or union to ailopt the same. Xo label, trade
    mark, design, dffioe, inpriat or form of ad-
    vortioementshall be filed a8 aforesaid
    that would probablybe mietalcenfor 5 label.
    trnde nark, design,   devioe, impriator form
    0P"8dv0rtit30ment  already of rsoord. lo per-
    son, or &esOCiati.On  shall b8 paradtttid t0
    register as a label, trade mark design, de-
    V&06*   fmprint   Or   fOX'5t Of   MhEil't~B-t   Pny
    e&l-, design or rosemblamm thereto t&at
    hirebeen adopt& or used by fbnyohar%table,
    banerolent or relQ&ous rooiety or associa-
    tion, without their oonsent.@
          You were right in yaur rekfarolto 8008pt old
file thie appliaation ror oopyrl*t ef the mere bueiaew
mama or trade-name Ot tke o-pug am suoh. The appliea-
t&on d0Se aOt 001er Aay oopyPigbfablesUb#ot, imItts&=, or
wr     mif&in the meudng of the statute.